UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7590


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JIMMY LAWRENCE NANCE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.        James C. Turk, Senior
District Judge.     (7:92-cr-00135-JCT-RSB-1; 7:11-cv-80382-JCT-
RSB; 7:96-cv-00334-JCT-gc)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Lawrence Nance, Appellant Pro Se.   Thomas Linn Eckert,
Assistant  United  States  Attorney, Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jimmy    Lawrence         Nance       seeks      to    appeal          the    district

court’s    order       treating      his    motion         to   reopen          his    28    U.S.C.A.

§ 2255    (West       Supp.    2011)      proceedings           as    a    successive          § 2255

motion, and dismissing it on that basis.                                   The order is not

appealable       unless        a    circuit          justice         or      judge          issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate         of     appealability           will      not       issue           absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the    merits,      a    prisoner          satisfies         this      standard       by

demonstrating          that    reasonable            jurists         would       find       that     the

district       court’s       assessment     of        the    constitutional                 claims    is

debatable      or     wrong.        Slack    v.       McDaniel,           529    U.S.        473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that        the    motion        states       a    debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Nance has not made the requisite showing.                                   Accordingly, we

deny     Nance’s       motions      for     appointment              of    counsel,           deny     a

certificate of appealability, and dismiss the appeal.

                                                 2
            Additionally, we construe Nance’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.            United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).            In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:     (1) newly             discovered          evidence,             not           previously

discoverable         by   due     diligence,         that     would       be    sufficient          to

establish       by    clear       and   convincing          evidence           that,        but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty         of    the     offense;      or      (2)     a       new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                      28 U.S.C.A.

§ 2255(h)   (West         Supp.      2011).         Nance’s    claims          do     not    satisfy

either of these criteria.                   Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions        are      adequately        presented          in    the        materials

before    the    court      and      argument       would     not     aid       the    decisional

process.



                                                                                           DISMISSED




                                                3